          Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 1 of 40




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


     BCS SOFTWARE, LLC,

                Plaintiff                              Case No. 6:20-cv-00695


                v.                                     JURY TRIAL DEMANDED


     FACEBOOK, INC.,

                Defendant


                     COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff BCS Software, LLC (“Plaintiff” or “BCS”) hereby asserts the following

 claims for patent infringement against Facebook, Inc. (“Defendant” or “Facebook”), and

 alleges, on information and belief, as follows:

                                      THE PARTIES

1.      BCS Software, LLC is a limited liability company organized and existing under

the laws of the Texas with its principal place of business in Austin, Texas.

2.      Facebook is a corporation organized and existing under the laws of the State of

Delaware having a principal place of business at 1 Hacker Way, Bldg. 10, Menlo Park,

California 94025-1456.

3.      Facebook may be served with process through its registered agent, Corporation Service

Company, DBA CSC – Lawyers Inco, 211 East 7 th Street, Suite 620, Austin, Texas 78701.

4.      On information and belief, since about April 2009, Facebook has been registered to do

business in the state of Texas under Texas SOS file number 0801108427.
        Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 2 of 40




                             JURISDICTION AND VENUE

5.    This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq.

This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

6.    Defendant has committed acts of infringement in this judicial district.

7.    On information and belief, Defendant has a regular and established place of

business in this judicial district at 9420 Research Blvd, Austin, Texas 78759.

8.    On information and belief, the Court has personal jurisdiction over Defendant

because Defendant has committed, and continues to commit, acts of infringement in the

state of Texas, has conducted business in the state of Texas, and/or has engaged in

continuous and systematic activities in the state of Texas.

9.    On information and belief, Defendant’s instrumentalities that are alleged herein

to infringe were and continue to be used, imported, offered for sale, and/or sold in the

Western District of Texas.

10.   Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1400(b).

                             U.S. PATENT NO. 7,890,809

11.   BCS is the owner, by assignment, of U.S. Patent No. 7,890,809 (“the ’809 Patent”),

entitled HIGH LEVEL OPERATIONAL SUPPORT SYSTEM, which issued on February

15, 2011. A copy of the ’809 Patent is attached as Exhibit A.

12.   The ’809 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

13.   The ’809 Patent was invented by Messrs. Blaine Nye and David Sze Hong.

14.   The priority date for the ’809 Patent is at least May 1, 2003.

15.   The expiration date of the ’809 Patent is August 21, 2023.



COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 2
         Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 3 of 40




16.    The ’809 Patent has been referenced by 18 United States Patents, United States

Patent Applications and foreign patents.

17.    The ’809 Patent was examined by United States Patent Examiner Joshua Lohn.

During the examination of the ’809 Patent, the United States Patent Examiner searched

for prior art in the following US Classifications: 714/38, 714/47, 719/320.

18.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent No. 6,748,555 to

Teegan et al as one of the most relevant prior art references found during the search.

19.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent No. 6,862,698 to

Shyu as one of the most relevant prior art references found during the search.

20.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent No. 7,003,560 to

Mullen et al as one of the most relevant prior art references found during the search.

21.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent No. 7,100,195 to

Underwood as one of the most relevant prior art references found during the search.

22.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.

2003/0037288 by Harper et al as one of the most relevant prior art references found

during the search.

23.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.



COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 3
          Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 4 of 40




2003/0204791 by Helgren et al as one of the most relevant prior art references found

during the search.

24.   After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.

2004/0073566 by Trivedi as one of the most relevant prior art references found during

the search.

25.   After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.

2004/0088401 by Tripathi et al as one of the most relevant prior art references found

during the search.

26.   After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.

2005/0044535 by Coppert as one of the most relevant prior art references found during

the search.

27.   After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.

6,748,555 by Shyu as one of the most relevant prior art references found during the

search.

28.   The ’809 Patent relates to:

      A high level Operational Support System (OSS) framework provides the
      infrastructure and analytical system to enable all applications and systems
      to be managed dynamically at runtime regardless of platform or
      programming technology. Applications are automatically discovered and
      managed. Java applications have the additional advantage of auto-
      inspection (through reflection) to determine their manageability. Resources
      belonging to application instances are associated and managed with that


COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 4
         Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 5 of 40




       application instance. This provides operators the ability to not only manage
       an application, but its distributed components as well. They are presented
       as belonging to a single application instance node that can be monitored,
       analyzed, and managed. The OSS framework provides the platform-
       independent infrastructure that heterogeneous applications require to be
       monitored, controlled, analyzed and managed at runtime. New and legacy
       applications written in C++ or Java are viewed and manipulated identically
       with zero coupling between the applications themselves and the tools that
       scrutinize them.

’809 Patent (Abstract).




Id. (Figure 1).

29.    The field of the invention is to improvements in “wireless communication carriers.

More particularly, it relates to operational support system (OSS), application/systems

management, and network management.” Id., col. 1:17-20.




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 5
         Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 6 of 40




30.    As disclosed in the ’809 Patent, “[m]any network management technologies exist

that allow operators to manage applications and devices at runtime. For instance, SNMP,

TL1 and JMX each attempt to provide operators with the ability to manipulate and affect

change at runtime.” Id., col. 1:22-26.

31.    As disclosed in the ’809 Patent, “[t]he fundamental of each is similar. It is to

manipulate the objects of an application through messaging.” Id., col. 1:26-27.

32.    As disclosed in the ’809 Patent, “SNMP is the standard basic management service

for networks that operate in TCP/IP environments. It is intended primarily to operate

well-defined devices easily and does so quite successfully. However, it is limited to the

querying and updating of variables.” Id., col. 1:28-32.

33.    As disclosed in the ’809 Patent, “Transaction Language 1 (TL1) is a set of ASCII-

based instructions, or ‘messages,’ that an operations support system (OSS) uses to

manage a network element (NE) and its resources. Id., col. 1:32-35.

34.    As disclosed in the ’809 Patent, “JMX is a Java centric technology that permits the

total management of objects: not only the manipulation of fields, but also the execution

of object operations. It is designed to take advantage of the Java language to allow for

the discovery and manipulation of new or legacy applications or devices.” Id., col. 1:35-

40.

35.    As disclosed in the ’809 Patent, “Operational Support for enterprise applications

is currently realized using a variety of technologies and distinct, separate services. For

instance, network management protocols (SNMP, JMX, TL1, etc.) provide runtime

configuration and some provide operation invocation, but these technologies are not

necessarily geared toward applications.” Id., col. 1:40-45.



COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 6
         Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 7 of 40




36.    As disclosed in the ’809 Patent, “[s]ome are language specific (e.g., JMX) and

require language agnostic bridging mechanisms that must be implemented, configured

and maintained. SNMP is generic (e.g., TL1 and SNMP) and very simple in nature, but

it requires application developers to implement solutions to common OSS tasks on top of

SNMP. Id., col. 1:46-51.

37.    As disclosed in the ’809 Patent, “TL1 is also ASCII based and generic. However,

while it is very flexible and powerful, it is another language that must be mastered, and

it's nature is command line based. As a result, it is not intuitively based in presentation

layer tools. While all the technologies have their respective benefits, they do not provide

direct means of providing higher level OSS functionality. Conventionally, applications

are monitored, analyzed and managed at runtime.” Id., col. 1:52-59.

38.    As disclosed in the ’809 Patent, one or more claims “provid[e] a high level

operational support system framework comprises monitoring a health of a plurality of

applications. The health of the plurality of applications is assessed, and the health of the

plurality of applications is analyzed, whereby each of the plurality of applications are

managed dynamically at runtime regardless of a platform of each of the plurality of

applications.” Id., col. 1:64–2:3.

39.    Consequently, the ’809 Patent improves the computer functionality itself and

represents a technological improvement to the operation of computers.

                              NOTICE OF BCS’ PATENTS

40.    Plaintiff is the owner, by assignment, of U.S. Patent No. 6,240,421 (the “’421

Patent”), entitled “System, software and apparatus for organizing, storing and retrieving




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 7
        Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 8 of 40




information from a computer database,” which issued on May 29, 2001. A copy of the

’421 Patent is available at https://patents.google.com/patent/US6240421B1/en?oq=6240421 .

41.   Plaintiff is the owner, by assignment, of U.S. Patent No. 6,421,821 (the “’821

Patent”), entitled “Flow chart-based programming method and system for object-oriented

languages,” which issued on July 16, 2002. A copy of the ’821 Patent is available at

https://patents.google.com/patent/US6421821B1/en?oq=6421821 .

42.   Plaintiff is the owner, by assignment, of U.S. Patent No. 6,438,535 (the “’535

Patent”), entitled “Relational database method for accessing information useful for the

manufacture of, to interconnect nodes in, to repair and to maintain product and system

units,” which issued on August 20, 2002. A copy of the ’535 Patent is available at

https://patents.google.com/patent/US6438535B1/en?oq=6438535 .

43.   Plaintiff is the owner, by assignment, of U.S. Patent No. 6,658,377 (the “’377

Patent”), entitled “Method and system for text analysis based on the tagging, processing,

and/or reformatting of the input text,” which issued on December 2, 2003. A copy of the

’377 Patent is available at https://patents.google.com/patent/US6658377B1/en?oq=6658377 .

44.   Plaintiff is the owner, by assignment, of U.S. Patent No. 6,662,179 (the “’179

Patent”), entitled “Relational database method for accessing information useful for the

manufacture of, to interconnect nodes in, to repair and to maintain product and system

units,” which issued on December 9, 2003. A copy of the ’179 Patent is available at

https://patents.google.com/patent/US6662179B2/en?oq=6662179 .

45.   Plaintiff is the owner, by assignment, of U.S. Patent No. 6,895,502 (the “’502

Patent”), entitled “Method and system for securely displaying and confirming request to




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 8
         Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 9 of 40




perform operation on host computer,” which issued on May 17, 2005. A copy of the ’502

Patent is available at https://patents.google.com/patent/US6895502B1/en?oq=6895502 .

46.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,200,760 (the “’760

Patent”), entitled “System for persistently encrypting critical software data to control the

operation of an executable software program,” which issued on April 3, 2007. A copy of

the             ’760                  Patent             is                 available              at

https://patents.google.com/patent/US7200760B2/en?oq=7200760 .

47.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,302,612 (the “’612

Patent”), entitled “High level operational support system,” which issued on November 27,

2007.           A        copy     of      the     ’612        Patent        is     available       at

https://patents.google.com/patent/US7302612B2/en?oq=7302612 .

48.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,533,301 (the “’301

Patent”), entitled “High level operational support system,” which issued on May 12, 2009.

A        copy       of          the        ’301      Patent            is        available         at

https://patents.google.com/patent/US7533301B2/en?oq=7533301 .

49.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,730,129 (the “’129

Patent”), entitled “Collaborative communication platforms,” which issued on June 1,

2010.           A        copy     of      the     ’129        Patent        is     available       at

https://patents.google.com/patent/US7730129B2/en?oq=7730129 .

50.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,774,296 (the “’296

Patent”), entitled “Relational database method for accessing information useful for the

manufacture of, to interconnect nodes in, to repair and to maintain product and system




COMPLAINT FOR PATENT INFRINGEMENT                                                            PAGE | 9
         Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 10 of 40




units,” which issued on August 10, 2010. A copy of the ’296 Patent is available at

https://patents.google.com/patent/US7774296B2/en?oq=7774296 .

51.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,840.893 (the “’893

Patent”), entitled “Display and manipulation of web page-based search results,” which

issued on November 23, 2010.           A copy of the ’893 Patent is available at

https://patents.google.com/patent/US7840893B2/en?oq=7840893 .

52.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,895,282 (the “’282

Patent”), entitled “Internal electronic mail system and method for the same,” which

issued on February 22, 2011.           A copy of the ’282 Patent is available at

https://patents.google.com/patent/US7895282B1/en?oq=7895282 .

53.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,996,464 (the “’464

Patent”), entitled “Method and system for providing a user directory,” which issued on

August     9,   2011.      A    copy    of   the    ’464   Patent   is   available   at

https://patents.google.com/patent/US7996464B1/en?oq=7996464 .

54.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,996,469 (the “’469

Patent”), entitled “Method and system for sharing files over networks,” which issued on

August     9,   2011.      A    copy    of   the    ’469   Patent   is   available   at

https://patents.google.com/patent/US7996469B1/en?oq=7996469 .

55.   Plaintiff is the owner, by assignment, of U.S. Patent No. 8,171,081 (the “’081

Patent”), entitled “Internal electronic mail within a collaborative communication

system,” which issued on May 1, 2012.        A copy of the ’081 Patent is available at

https://patents.google.com/patent/US8171081B1/en?oq=8171081 .




COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 10
         Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 11 of 40




56.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,176,123 (the “’123

Patent”), entitled “Collaborative communication platforms,” which issued on May 8,

2012.            A    copy       of      the        ’123     Patent    is        available    at

https://patents.google.com/patent/US8176123B1/en?oq=8176123 .

57.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,285,788 (the “’788

Patent”), entitled “Techniques for sharing files within a collaborative communication

system,” which issued on October 9, 2012. A copy of the ’788 Patent is available at

https://patents.google.com/patent/US8285788B1/en?oq=8285788 .

58.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,554,838 (the “’838

Patent”), entitled “Collaborative communication platforms,” which issued on October 8,

2013.            A    copy       of      the        ’838     Patent    is        available    at

https://patents.google.com/patent/US8554838B1/en?oq=8554838 .

59.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,819,120 (the “’120

Patent”), entitled “Method and system for group communications,” which issued on

August     26,   2014.       A        copy     of   the    ’120   Patent    is    available   at

https://patents.google.com/patent/US8819120B1/en?oq=8819120 .

60.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,984,063 (the “’063

Patent”), entitled “Techniques for providing a user directory for communication within a

communication system,” which issued on March 17, 2015. A copy of the ’063 Patent is

available at https://patents.google.com/patent/US8984063B1/en?oq=8984063 .

61.     Plaintiff is the owner, by assignment, of U.S. Patent No. 9,396,456 (the “’456

Patent”), entitled “Method and system for forming groups in collaborative communication




COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE | 11
           Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 12 of 40




system,” which issued on July 19, 2016.           A copy of the ’456 Patent is available at

https://patents.google.com/patent/US9396456B1/en?oq=9396456 .

                                   DEFENDANT’S SYSTEM

62.       Upon information and belief, Defendant makes, uses, and operates the

Facebook.com platform, which includes the Apache Zookeeper service, which is

exemplified by the following references:

         The Underlying Technology of Messages (“Underlying Technology”), available at
          https://www.facebook.com/notes/facebook-engineering/the-underlying-technology-of-
          messages/454991608919 (last accessed July 29, 2020);

         Observers: Making ZooKeeper Scale Even Further (“ZooKeeper Scale”), available at
          https://www.facebook.com/notes/cloudera/observers-making-zookeeper-scale-even-
          further/204351007002/ (last accessed July 29, 2020);

         What is Zookeeper (“What is Zookeeper”), available at
          http://www.corejavaguru.com/bigdata/zookeeper/what-is-zookeeper (last accessed July
          29, 2020);

         Welcome to Apache ZooKeeper (“Apache ZooKeeper”), available at
          https://zookeeper.apache.org/ (last accessed July 29, 2020);

         ZooKeeper: A Distributed Coordination Service for Distributed Applications
          (“Distributed Coordination”), available at
          https://zookeeper.apache.org/doc/r3.2.2/zookeeperOver.html (last accessed July 29,
          2020);

         What is Apache Zookeeper? (“Zookeeper_intellipaat”), available at
          https://intellipaat.com/blog/what-is-apache-zookeeper/ (last accessed July 29, 2020);

         Start making? Zookeeper's API (“Zookeeper's API”), available at
          https://topic.alibabacloud.com/a/start-making-zookeeper39s-api_8_8_30841990.html
          (last accessed July 29, 2020);

         ZooKeeper by Benjamin Reed, Flavio Junqueira (“ZooKeeper by Benjamin Reed”),
          available at
          https://www.oreilly.com/library/view/zookeeper/9781449361297/ch01.html (last
          accessed July 29, 2020);




COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE | 12
       Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 13 of 40




     Apache Zookeeper Tutorial (“Zookeeper Tutorial”), available at
      https://www.dezyre.com/hadoop-tutorial/zookeeper-tutorial (last accessed July 29,
      2020);

     Curator RPC (“Curator RPC”), available at
      http://zookeeper-user.578899.n2.nabble.com/ANN-Curator-RPC-td7580113.html              (last
      accessed July 29, 2020);

     Introduction to Thrift (“Introduction to Thrift”), available at
      https://thrift-tutorial.readthedocs.io/en/latest/intro.html (last accessed July 29, 2020);

     Service Discovery Server (“Service Discovery Server”), available at
      https://curator.apache.org/curator-x-discovery-server/index.html (last accessed July 29,
      2020);

     Apache Thrift (“Apache Thrift”), available at
      https://en.wikipedia.org/wiki/Apache_Thrift (last accessed July 29, 2020);

     ZooKeeper Flavio Junqueira Benjamin Reed (“ZooKeeper Flavio Junqueira”), available
      at
      http://www.54manong.com/ebook/%E5%A4%A7%E6%95%B0%E6%8D%AE/2018120
      8232851/ZooKeeper-Flavio%20Junqueira%20&%20Benjamin%20Reed/ZooKeeper-
      Flavio%20Junqueira%20&%20Benjamin%20Reed.html (last accessed July 29, 2020);


     ZooKeeper Monitoring (“ZooKeeper Monitoring”), available at
      https://www.site24x7.com/plugins/zookeeper-monitoring.html (last accessed July 29,
      2020);

     ZooKeeper (“DataDog”), available at
      https://docs.datadoghq.com/integrations/zk/ (last accessed July 29, 2020);

     Chapter 4. Dealing with State Change (“State Change”), available at
      https://www.oreilly.com/library/view/zookeeper/9781449361297/ch04.html                 (last
      accessed July 29, 2020);

     ZooKeeper Programmer's Guide (“Programmer's Guide”), available at
      https://zookeeper.apache.org/doc/r3.3.5/zookeeperProgrammers.html (last accessed July
      29, 2020);

     Architecture of ZAB – ZooKeeper Atomic Broadcast protocol (“Architecture of ZAB”),
      available at
      https://distributedalgorithm.wordpress.com/tag/zookeeper/ (last accessed July 29,
      2020); and



COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE | 13
           Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 14 of 40




         Introduction to Apache ZooKeeper (“Introduction”), available at
          https://hadooptechblog.wordpress.com/2015/12/29/introduction-to-apache-zookeeper/
          (last accessed July 29, 2020).


63.       The information contained in the references identified in paragraph 62 is

incorporated by reference as if set forth fully herein.

64.       The information contained in the references identified in paragraph 63 accurately

describes the operation and functionality of the Apache Zookeeper service.

                                        COUNT I
                        (Infringement of U.S. Patent No. 7,890,809)

65.       BCS incorporates paragraphs 1-64 herein by reference.

66.       Defendant has been on notice of the ’809 Patent at least as early as the date it

received service of this complaint.

67.       Upon information and belief, Defendant has infringed and continues to infringe

one or more claims, including Claim 1, of the ’809 Patent by making, using, and operating

the Apache Zookeeper service.

68.       Defendant, with knowledge of the ’809 Patent, infringes the ’809 Patent by

inducing others to infringe the ’809 Patent. In particular, Defendant intends to induce

its customers to infringe the ’809 Patent by encouraging its customers to use the Apache

Zookeeper service.

69.       Defendant also induces others, including its customers, to infringe the ’809 Patent

by providing technical support for the use of the Apache Zookeeper service.

70.       Upon information and belief, at all times Defendant owns and controls the

operation of the Apache Zookeeper service.

71.       Claim 1 of the ’809 Patent recites:


COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 14
        Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 15 of 40




       1.      A method of providing a high level support framework, comprising:

       monitoring from a physical server a health of a plurality of client applications and
       a health of said plurality of client applications' distributed components, using a
       common      monitoring protocol, said        monitoring being    independent     of   a
       programming technology of said plurality of client applications and respective
       distributed components;

       assessing said health of said plurality of client applications and said respective
       distributed components; and

       associating said health of said plurality of client applications and said respective
       distributed components as belonging to a single application node.

72.    With the ThinQ product, Defendant provides a high-level operational support

system framework.

73.    The Apache Zookeeper satisfies the claim element “a high level support framework.”

74.    The Apache Zookeeper service is an open source centralized service for coordination of

distributed applications and also known as king of coordination.




COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 15
       Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 16 of 40




Underlying Technology.




ZooKeeper Scale.




What is Zookeeper.




COMPLAINT FOR PATENT INFRINGEMENT                                  PAGE | 16
         Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 17 of 40




Apache ZooKeeper.

75.    The Zookeeper server satisfies the claim element “a physical server.”

76.    The clients connected to the zookeeper server satisfies the claim element “a plurality of

client applications.”

77.    The children nodes such as z-nodes/data-nodes of applications can be created. The z-node

is called as directory for storing data satisfies the claim element “plurality of client applications'

distributed components.”

78.    The monitoring of health of session between client and zookeeper satisfies the claim

element “health of a plurality of client applications.”

79.    A number of clients are connected to the zookeeper service. The zookeeper service allows

the monitoring of the health of session between client and zookeeper (herein referred as plurality

of client applications). Further, a notification is generated (herein inferred as monitoring of health)

whenever a z-node/data-node (herein referred as plurality of client applications' distributed

components) is created/deleted.




COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 17
        Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 18 of 40




Distributed Coordination.




COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 18
        Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 19 of 40




Zookeeper_intellipaat.




Zookeeper's API.

COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 19
        Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 20 of 40




ZooKeeper by Benjamin Reed.




ZooKeeper Scale.




Zookeeper_intellipaat.



COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 20
        Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 21 of 40




Distributed Coordination.




COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 21
       Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 22 of 40




State Change.




COMPLAINT FOR PATENT INFRINGEMENT                                  PAGE | 22
        Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 23 of 40




Zookeeper Tutorial.

80.    The Curator RPC module using Apache Thrift protocol satisfies the claim element “a

common monitoring protocol.”

81.    Coordination of software components/independent programs running independently on

ever-changing multiple machines satisfies the claim element “monitoring being independent of a

programming technology of said plurality of client applications and respective distributed

components.”



COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 23
         Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 24 of 40




82.    The clients connected to the zookeeper server satisfies the claim element “a plurality of

client applications.”

83.    The zookeeper service enables the coordination of distributed applications with the help of

curator RPC Module which provides a bridge to non-java environment. It uses an apache thrift

protocol which supports large set of languages and environment thus zookeeper service can unify

across languages and environments (herein referred as using a common monitoring protocol). The

zookeeper service provides Coordination of software components/independent programs running

independently on ever-changing multiple machines (herein inferred as monitoring being

independent of a programming technology).




Curator RPC.




COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE | 24
        Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 25 of 40




Introduction to Thrift.




Service Discovery Server.




COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 25
       Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 26 of 40




Apache Thrift.




ZooKeeper by Benjamin Reed.




COMPLAINT FOR PATENT INFRINGEMENT                                  PAGE | 26
        Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 27 of 40




What is Zookeeper.




Distributed Coordination.

COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 27
           Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 28 of 40




Zookeeper_intellipaat.

84.       The clients connected to the zookeeper server satisfies the claim element “a plurality of

client applications.”

85.       The children nodes such as z-nodes/data-nodes of applications can be created. The z-node

is called as directory for storing data satisfies the claim element “plurality of client applications'

distributed components.”

86.       The monitoring of health of session between client and zookeeper satisfies the claim

element “health of a plurality of client applications.”

87.       The monitoring of health session of client with zookeeper is done using watcher interface.

The Zookeeper monitoring metrices provides total/live clients connected to zookeeper server

satisfies the claim element “assessing health.”

88.       The watcher interface in the zookeeper services watches/monitors the events related to

health session of client with zookeeper and events related to z-nodes/data-nodes. The zookeeper

monitoring metrices provides total/live clients connected to the zookeeper service in form of

graphs.


COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 28
        Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 29 of 40




Distributed Coordination.




COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 29
        Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 30 of 40




Zookeeper_intellipaat.




Zookeeper's API.
COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 30
        Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 31 of 40




ZooKeeper by Benjamin Reed.




ZooKeeper Flavio Junqueira.




Distributed Coordination.




COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 31
       Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 32 of 40




ZooKeeper Monitoring.




COMPLAINT FOR PATENT INFRINGEMENT                                  PAGE | 32
         Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 33 of 40




DataDog.




State Change.

89.    The clients connected to the zookeeper server satisfies the claim element “a plurality of

client applications.”




COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 33
         Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 34 of 40




90.    The children nodes such as z-nodes/data-nodes of applications can be created. The z-node

is called as directory for storing data satisfies the claim element “plurality of client applications'

distributed components.”

91.    The monitoring of health of session between client and zookeeper satisfies the claim

element “health of a plurality of client applications.”

92.    Event Notification by watcher of client’s session with zookeeper and of deletion and

creation of z-nodes/data-nodes (herein referred as respective distributed components) satisfies the

claim element “associating said health.”

93.    The Leader Node satisfies the claim element “a single application node.”

94.    The zookeeper service provides the event notification regarding the health of session

between client and zookeeper and creation/deletion of z-nodes/data-nodes through watcher (herein

inferred as associating said health). When the session between client and zookeeper expires or

disconnected there is a change in the state of client. All the state changes are accepted from clients

are accepted by leader and replicated to the follower node.




COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 34
        Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 35 of 40




Distributed Coordination.




Zookeeper_intellipaat.




COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 35
        Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 36 of 40




Distributed Coordination.




Zookeeper's API.




COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 36
       Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 37 of 40




ZooKeeper by Benjamin Reed.




ZooKeeper Scale.




COMPLAINT FOR PATENT INFRINGEMENT                                  PAGE | 37
       Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 38 of 40




State Change.




Programmer's Guide.




COMPLAINT FOR PATENT INFRINGEMENT                                  PAGE | 38
        Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 39 of 40




Architecture of ZAB.




Introduction.

95.   BCS has been damaged by Defendant’s infringement of the ’809 Patent.

                             PRAYER FOR RELIEF

      WHEREFORE, BCS respectfully requests the Court enter judgment against

Defendant:


COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 39
      Case 6:20-cv-00695-ADA Document 1 Filed 07/29/20 Page 40 of 40




     1.    declaring that the Defendant has infringed the ’809 Patent;

     2.    awarding BCS its damages suffered as a result of Defendant’s infringement

           of the ’809 Patent;

     3.    awarding BCS its costs, attorneys’ fees, expenses, and interest; and

     4.    granting BCS such further relief as the Court finds appropriate.

                                 JURY DEMAND

     BCS demands trial by jury, Under Fed. R. Civ. P. 38.

Dated: July 29, 2020                         Respectfully Submitted

                                             /s/ Raymond W. Mort, III
                                             Raymond W. Mort, III
                                             Texas State Bar No. 00791308
                                             raymort@austinlaw.com

                                             THE MORT LAW FIRM, PLLC
                                             100 Congress Ave, Suite 2000
                                             Austin, Texas 78701
                                             Tel/Fax: (512) 865-7950

                                             ATTORNEYS FOR PLAINTIFF




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 40
